3 So. 3d 1267 (2009)
Victor M. REYES, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-4224.
District Court of Appeal of Florida, Fifth District.
March 6, 2009.
James S. Purdy, Public Defender, and Thomas J. Lukashow, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Victor M. Reyes appeals the order revoking his probation based on his commission of a civil traffic infraction for speeding. When Reyes was originally sentenced, the trial judge admonished Reyes: "When you do start driving, I don't ever expect to hear you're exceeding the speed limit at all." However, there is nothing in the record indicating that the trial court made this admonition a condition of Reyes' probation. Therefore, we reverse the order revoking probation.
REVERSED.
SAWAYA, GRIFFIN and EVANDER, JJ., concur.